Title: To James Madison from Thomas Bulkeley, 6 August 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 6th. Augt. 1801
					
					The preceeding is copy of what I had the honor to address you the 5th. Inst.
					An Armistice is said to be concluded between Portugal and France.  The report is given out at the Palace, and appears almost certain.  The Portuguese army stationed at Abrantes has orders to be ready for marching.  Part of them are to be quartered at Coimbra, and part at Luria and Pombal.
					The Duke of Alafoens has been in town some time; General Goltz still remains here without any orders to proceed to the Army.
					Mr. Pinto has returned some time since alone from Badajos.  No Ministers, either French or Spanish have accompanied him or come since.
					Chevalier Freire (late Portuguese Minister to the United States) departed suddenly for Madrid some days since.
					The British Hospital train, & sick and wounded that have been some time embarked on board a Transport for Gibraltar were yesterday again landed.  I have the honor to be most respectfully Sir Your most obedient & most humble Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
